DETAILED ACTION
The response was received on 3/26/2021.  Claims 14-28 are pending where claims 14-21 were previously presented, claims 1-13 were cancelled, and claims 22-28 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to the parent USPN 14/013,018 (filed on March 16, 2013) which is examined with AIA  priority. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented 
Also, as noted below, specifically, the claims lack supports in the earlier filed applications (as discussed below in the 35 USC 112 rejections), because a review of those disclosures listed by applicant on record, it is found that the on record disclosures failed to teach the techniques for implementing the claimed “proactively determining” limitation in the below mentioned claim limitation steps:
“proactively determining, a prediction criteria is met for information being tracked by said client device, whether additional keyword search results responsive to the additional keyword are also responsive to a subsequent query”;
“generating an indication in a search interface that indicates the subsequent keyword for which valid keyword results are responsive”.
The other independent claims have similar limitations as noted in the 35 USC 112 rejections below.
Thus the effective filling date of at least one claim in the application appears to be 04/08/2015.  See MPEP 2159.02

Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship 
“proactively determining, a prediction criteria is met for information being tracked by said client device, whether additional keyword search results responsive to the additional keyword are also responsive to a subsequent query”
“generating an indication in a search interface that indicates the subsequent keyword for which valid keyword results are responsive”.

Claim 20 recites “generating an indication…that indicates the subsequent query suggestion for which the first search results are responsive” as well as “requesting first search results responsive to a first query suggestion and receiving the first search results independent of user selection of a query suggestion and independent of sending a completed query to the search service”. 
With regard to claim 22, this claim recites “proactively the Codex determining, statistically significant suggestions for each subsequent set being tracked, and determining whether suggestion results are responsive to the suggestions are also responsive to a subsequent keyword search” and “automatically, the Codex, communicating statistically significant updates based on the information being tracked to the suggestions and generating an indication in the search interface that indicates the suggestion for which the results are responsive”.

Overall, the Examiner reviewed the cited sections provided with the filing of the instant application and also searched the parent application and could not find any discussion related to the above noted claim limitations including starting a query and getting suggestions, rendering it; receiving additional subsequent suggestions and determining if results from the additional keyword are also responsive to the subsequent keyword.  Thus the above noted limitations would appear to be new matter with respect to the parent application (see MPEP 211.05(I)(B)).

Claim Objections
Claim 22 is objected to because of the following informalities:  claim 22 recites the limitation “wherein a group of keywords used to identify a concept, or an idea is a cluster”.  The grammar for that limitation could use a little work to clearly group the limitations better, for instance, the comma seems to separate out the “or an idea is a cluster” as a separate from the group of keywords.  The Examiner recommends changes similar to: “wherein a group of keywords used to identify a concept or an idea is a cluster” or “wherein a cluster is a group of keywords used to identify a concept or an idea”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant independent claims recite various limitations that do not appear to be described in the specification including determining whether additional keyword search results responsive to the additional keyword are also responsive to a subsequent keyword.  The Examiner read the specification and did not see any explicit disclosure that described the limitations as recited.  The applicant appears to have equated the claim elements to particular components of their specification (and respective priority specifications); however, at least the above cited limitations do not appear to be enabled by the cited sections.  For example, none of the cited patent specifications appear to discuss comparing results from a first query suggestion results are responsive to a second set of query results; additionally, none of the cited patent specifications appear to discuss any indicators illustrating that additional keyword results are also responsive to the subsequent keyword results.
As such, the applicant’s disclosure does not appear to enable the claimed subject matter. The Examiner reviewed the instant parent application and did not see 
Further, the claim that the supplied recitation is from appears to be a newly added claim where the Examiner did not find any originally filed claims or specification that described the supplied recitation.  With regards to the respective dependent claims, these claims inherent the same deficiencies as their respective parent claims and are rejected for similar reasons as discussed above.  The above noted claim limitations are being construed in a manner consistent with MPEP 2133.01.
Claim 14 recites the limitation “automatically communicating updates based on the information being tracked requesting the valid keyword search responsive to the additional keyword search in order using site rank probabilities” in the body of the claim.  This specification does not appear to be discussed in any manner of detail to enable the claim limitations.  It is unclear whether the valid keyword search is responsive to the additional keyword search and that only that information is tracked and further no details are provided on what “in order using site rank probabilities” mean with respect to the other limitations.  Is the additional keyword search sorted, is the updates sent out where the updates sent first are based on that order? 
With regard to claims 19, 20, and 28, these claims recite the same limitations of claim 14 (with a little more related details); however, for at least the reasons discussed above, the claims are stand rejected.  Additionally claim 20 also recites “generating an 
With regard to claim 22 (and respective dependent claims), this claim recites “proactively the Codex determining, statistically significant suggestions for each subsequent set being tracked, and determining whether suggestion results are responsive to the suggestions are also responsive to a subsequent keyword search” and “automatically, the Codex, communicating statistically significant updates based on the information being tracked to the suggestions and generating an indication in the search interface that indicates the suggestion for which the results are responsive”.
With regard to claims 26 and 27, these claims are substantially similar to claims 19 and 20 and are rejected for similar reasons as discussed above.
As discussed above, the specification appears to be silent about providing results based on a query suggestion (and not the currently input query) as well as determining results that are responsive to past query suggestions.

With regard to claim 22, this claim recites the limitations “establishing a client dictionary executing a set of informatics to predictively identify and validate keywords and clusters” which appears to be discussed in the applicant’s arguments on page 14.  However, the information cited appears to have static files of information for a product 
Claim 22 also recites ‘related objects’ keywords as suggestions, and automatically rendering the suggestions according to an order based on W_RANK and distance in the body of the claim.  Although the instant specification discuss distance in paragraphs 307 and 217; the discussions do not appear to illustrate how the ‘related objects’ keywords have a W_RANK and distance value.
As such, the applicant’s disclosure does not appear to enable the claimed subject matter. The Examiner reviewed the applicant provided sections of the corresponding parent application(s) and did not see any discussions that would lead the Examiner to conclude that one of ordinary skill in the art could make and or use the claimed invention as recited.  Merely having stored information that can be updated at a later time such as client login does not illustrate how the keyword suggestion prediction would work.  Additionally mentioning that results are tied to distance and W_RANK does not automatically equate to keyword suggestions having the values too (i.e. how do the keywords that can be used with a search to find dozens to thousands of relevant webpages get assigned a W_RANK and distance?).



Claims 14-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claim 14 is a newly added claim that recites particular limitations that appear to be new matter including:
 “proactively determining, a prediction criteria is met for information being tracked by said client device, whether first search results responsive to the first query suggestion are also responsive to a subsequent query suggestion for a most recent query suggestion request;” 
“generating an indication in a search interface that indicates the subsequent keyword for which valid keyword results are responsive”.
As indicated in the 35 USC 112 rejections, the specification and the various priority documents appear to be silent with various terminology in the newly added claims.  Further, there does not appear to be any discussion on what ‘prediction criteria’ is as well as determining/analyzing whether additional keyword search results are also responsive to a subsequent keyword search.
With respect to claims 15-20, these claims depend upon claim 14 and inherit the same deficiencies as claim 14 as discussed above and thus are rejected for similar reasons as discussed above.

Claim 21 is a newly added claim that recites particular limitations that appear to be new matter including:

The claim recites receiving the additional keywords from a valid keyword request and based on the reception of those additional keywords, automatically determining if a reasonable probability threshold is met and then making an additional keyword request.  Previously, in the claims upon initial filing, the system would receive the additional keywords and render them and then receive additional keywords from the user and automatically send additional keyword requests.  The Examiner found no recitation in any of applicant’s arguments or in their specification that discussed this newly added feature.  As such, since the specification and the priority documents appear to be silent on any discussion of this claimed feature, it appears this newly added claim limitation is new matter.
Claim 22 recites similar limitations as claim 21 and are rejected for similar reasons as discussed above.
With regard to claims 26 and 27, these claims are substantially similar to claims 19 and 20 and are rejected for similar reasons as discussed above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "reasonable probability" in the independent claim is a relative term which renders the claim indefinite.  The term "reasonable probability" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Various sections appear to use similar terms, there did not appear to be any discussion of a reasonable probability determination related to query suggestions.
Claim 14 recites the limitation "the reasonable probability" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Prior to the recitation of “the reasonable probability” in the “automatically, responding to the first query suggestions” limitation, no other recitation was recited.  As such, the claim limitation appears to lack antecedent basis.
Claim 14 recites the limitation "the subsequent keyword" in the body of the claim, in particular in the limitation starting with “a client device executing a set of informatics”.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “a subsequent keyword” is introduced later in the claim.
Claim 14 recites the limitation "rendering the keyword" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites receiving subsequent sets of keywords (i.e. multiple sets of keywords) where each 
Claim 14 recites the limitation “dynamically adjusting a value of each keyword and cluster" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites an earlier step of deriving “a list of associated keywords and common known keyword clusters” as well as multiple other recitations of “additional keyword suggestions”; “subsequent keywords”; and “subsequent sets of keywords” as well as “the keyword”.  It is unclear what “each keyword” refers to.  Is it for the list of associated keywords, the additional keyword suggestions, the subsequent keywords, or for one or more of the respective subsequent sets of keywords?
Claim 14 recites the limitation "the additional keyword search" in the body of the claim.  The claim term was removed in the amendments and it is unclear if this limitation is an overlooked typographical error or meant to be linked to some other keyword search like the valid keyword search.
With regard to claims 15-20, these claims depend upon claim 14 and inherit the same deficiencies as claim 14 as discussed above and thus are rejected for similar reasons as discussed above.

Claim 21 recites the limitation "rendering the additional keywords" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites “receiving, in response to the valid keyword request, additional keywords” 
Claim 21 recites the limitation "the additional keyword" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recited “the additional keywords” and “the additional keyword request”; however, the recitation of “the additional keyword” in the limitation “determining, whether additional results responsive to the additional keyword” lacks antecedent basis.  Previously there were a plurality of additional keywords and it is unclear if the additional keyword refers to one or all of them, and if one of them, which one?  The additional keyword could also refer to the additional keyword request since it is unclear if the additional keyword requests returns the additional keyword.  For purposes of compact prosecution, the Examiner is construing the claim limitation as being responsive one of the additional keywords from the valid keyword requests that were rendered in rank order, similar to limitations in the other independent claims.

Claim 22 recites the limitation "the estimated latitude and longitude at initialization" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The only other recitations are after the current above noted recitation.  As such, the claim limitation appears to lack antecedent basis.
With regard to claims 23-28, these claims depend upon claim 22 and inherit the same deficiencies as claim 22 as discussed above and thus are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al [US 6,006,225] in view of Hansson et al [US 8,700,653].
With regard to claim 21, Bowman teaches a system, comprising: a client device; and a non-transitory computer storage medium encoded with a computer program (see 
generating a search interface that includes a query input field in digital communication with a local dictionary to validate keywords; providing query characters input interactively in the query input field to a search service as a valid keyword request; receiving, in response to the valid keyword request, additional keywords, each of the additional keywords being ranked according to an order; in response to receiving the additional keywords automatically requesting an additional keyword request upon determining a reasonable probability is met; rendering the additional keyword suggestions according to the order (see col 4, lines 18-21; col 7, line 45 through col 8, line 11; and col 13, lines 1-62 and Figures 5B and 8A;the system can generate a search interface that allows for user query input as well as means to analyze and correct misspelled terms and other spelling errors; the system can utilize the input characters as means to receive query suggestions, provide correlation scores for those query suggestions and based upon a reasonable probability select the query suggestions that have the highest correlation score and present them in a ranked order as suggestions; additionally the system can include means to determine if spelling errors occurred in search queries and have means for correcting those errors);
providing subsequent keywords to the search service after the additional keyword request, and in response to each subsequent query request: receiving subsequent sets of keywords responsive to the subsequent keyword requests, each of the keyword being ranked according to an order in each respective subsequent set; 
Bowman does not appear to explicitly teach determining, whether additional keyword results responsive to the additional keyword search are also responsive to a subsequent keyword request; in response to a positive determination, requesting the additional keyword results responsive to the additional keyword and receiving valid keyword results independent of user selection of an additional keyword and independent of sending a completed query to the search service, and generating an indication in the search interface that indicates the subsequent keyword for which the valid keyword search results are responsive.
Hansson teaches determining, whether additional keyword results responsive to the additional keyword search are also responsive to a subsequent keyword request; in response to a positive determination, requesting the additional keyword results responsive to the additional keyword and receiving valid keyword results independent of user selection of an additional keyword and independent of sending a completed query to the search service, and generating an indication in the search interface that indicates the subsequent keyword for which the valid keyword search results are responsive (see Figure 4 and col 11, line 10-48; col 8, line 47 through col 9, line 10; col 10, lines 13-22 and col 35, lines 48-53; the system can start a timer for a query suggestion that is first in the ranked list of query suggestions and can receive subsequent query suggestions where results responsive to different query suggestions are identified and provided to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query system of Bowman by providing means to fetch query suggestions and respective query suggestion results independent of user input commands as taught by Hansson in order to assist users in being able to formulate desired queries or discover relevant and responsive results without having to manually enter an entire query and manually initiate the search thus increasing the overall user experience by providing suggested results sooner to the user while also providing suggested queries that the user can select and save the user time from having to formulate and type out their query.
Response to Arguments
Applicant's arguments (see the last paragraph on page 16 through the second) have been fully considered and are not persuasive.  The applicant argues that the objections for priority should be withdrawn.  However, as seen from the above discussion, the specification including the claims recite new matter that was not disclosed in a parent application.  A continuation or divisional cannot include new matter.  A continuation-in-part, on the other hand, can include new matter with respect to the parent application(s).

Applicant's arguments (see the second and third paragraphs on page 17) have been fully considered but they are not persuasive.  The applicant argues that the 35 

Applicant’s arguments (see the last paragraph on page 17 through the first paragraph on page 18) with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The 35 US 103 rejections of the claims (except claim 21) has been withdrawn.  The applicant amended the claims to incorporate new limitations recited in allowable claims from various parent applications.  A search for the claim elements resulted in new references being found that, individually may teach or fairly suggest the particular claim elements, but when viewed as a whole, appear to recite limitations that do not appear to be obvious over the cited prior art of record.

Interference
The Examiner acknowledges the applicant’s formal request to withdraw their Request for Interference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Farahat et al [US 2003/0226100 A1] teaches at paragraphs 70-73 that the documents can be partitioned into quality/authority ranks.
Yamauchi [US 8,392,435] teaches at column 4, line 61 through col 5, line 6 that other information such as common keyword clusters/topics can be derived based on user queries.
Gross et al [US 2006/0064411 A1] teaches at paragraph [0084] that weights for particular topics can be changed based on user behavior (overall popularity).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        11/22/2021